EXAMINER’S AMENDMENT
The Applicant’s amendments dated 5/23/2022 have been entered and fully considered. Claims 1 and 5-7 have been amended. Claims 2-3 have been cancelled. Withdrawn claim 8 is hereby rejoined and amended by the Examiner. Claims 1 and 4-8 are pending and allowed.
Election/Restrictions
Claims 1 and 4-7 are allowable. Claim 8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention I (apparatus claims 1 and 4-7) and invention II (method claim 8), as set forth in the Office action mailed on 11/29/2021, is hereby withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Bruce on 7/11/2022.
Claim 8, line 4: “the first shoe body” has been replaced with “a first shoe body”.
Claim 8, line 4: “the second shoe body” has been replaced with “a second shoe body”.
Claim 8, line 6: “mould” has been replaced with “the mould”.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the claims overcame the objection and 35 USC 112(b) rejections previously set forth in the non-final office action of 3/3/2022.
The closest prior arts to independent claim 1 were LI (CN-101618580-A and its English translation), hereinafter LI, in view of GUPTE (US-2004/0226648), hereinafter GUPTE
Combination of LI and GUPTE discloses  A microwave-transmitting mould structure, comprising: 
a first template made of a microwave-transmitting material; 
a second template combined with the first template and made of a microwave-transmitting material; 
a mould combining unit including a first snap fit, a second snap fit, and an engagement member, wherein the first snap fit is disposed on the first template, the second snap fit is disposed on the second template, the engagement member is disposed between the first snap fit and the second snap fit, the first snap fit and the second snap fit each have an abutting face, two ends of the engagement member each have a corresponding face, and the corresponding faces are abutted against the abutting faces; 
wherein the first snap fit and the second snap fit respectively have a sliding groove, the abutting faces face the sliding grooves, the engagement member includes two engagement portions and a body portion, the two engagement portions are connected to two ends of the body portion, and each include one said corresponding face, the engagement portion at one end of the engagement member is engaged in the sliding groove of the first snap fit, and the engagement portion at another end of the engagement member is engaged in the sliding groove of the second snap fit.
The combination of LI and GUPTE, however, fails to disclose that the two opposite ends of the sliding groove each have an open end in an open form, an extending direction between the two open ends is a horizontal direction, the sliding groove has a first groove portion and a second groove portion, a direction extending from the first groove portion to the second groove portion is a height direction which is perpendicular to the horizontal direction, a longitudinal direction is perpendicular to the horizontal direction and the height direction, the abutting face faces the first groove portion, the engagement portion at one end of the engagement member is engaged in the first groove portion of the first snap fit, the engagement portion at another end of the engagement member is engaged in the first groove portion of the second snap fit, a diameter of the first groove portion along the longitudinal direction is larger than that of the second groove portion along the longitudinal direction, a diameter of each of the engagement portions is equal to that of the first groove portion, and a diameter of the body portion is equal to that of the second groove portion.
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to have modified the combination above to arrive at the invention as claimed.
Claims 4-8 are dependent on claim 1 and as such they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748